department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number uil number release date date date legend state foundation foundation2 trust year1 date1 date2 date3 date4 dates date6 h j s b m dear this is in response to your letter dated date requesting an extension for an additional five years under sec_4943 of the internal_revenue_code code for the disposition of certain excess_business_holdings facts foundation1 a now dissolved state nonprofit corporation and private_foundation described in sec_501 c received a distribution from trust upon the death of the grantor ofdollar_figure worth of assets and ownership in various business enterprises these enterprises comprised an unusually large bequest of diverse and complex holdings the information provided shows that foundation1 received these ownership interests other than by purchase from the trust within the meaning of sec_4943 the ownership of the interests in the business enterprises were treated as held by a disqualified_person beginning on the date when they were distributed by the trust to foundation1 in year1 the board_of directors of foundation1 restructured its ownership of interests in various business enterprises and then bifurcated into two new private_foundations foundation2 and you as a result of the bifurcation and restructuring you and foundation2 acquired ownership of certain business enterprises including h _ s and b and bare wholly-owned by m each of these owns development real_estate and is in the business of selling real_estate to homebuilders and other developers such distribution constitutes a significant disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 under sec_1 a s if a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable_period of time described in sec_4943 or s shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets as these are potential excess_business_holdings during the initial period for disposition you have undertaken diligent efforts to dispose_of the ownership interests in various business enterprises and the underlying assets in h _ s b and m h and s are both state corporations that are each currently developing a real_estate project h and swill undertake significant efforts to continue to market the projects by working with third party builders and real_estate brokers t _anticipates that by the end of the initial five-year divestment period it will have disposed of most of its project's assets h indicates it will complete its disposition of the remainder of its project's assets and dissolve by date4 s anticipates that by the end of the initial five-year divestment period it will have disposed of a portion of its project's assets s_indicates that it will complete its disposition of the remainder of its project's assets and dissolve by dates and bare both state limited_liability companies that are each currently developing a real_estate project are b will increasingly work more closely with local authorities in order to acquire the necessary permits to subdivide and sell real_estate as well to convert some real_estate to civic use anticipates that by the end of the initial five-year divestment period it will have disposed of a significant portion of its project's assets indicates that it will complete its disposition of the remainder of its project's assets and dissolve by date4 b anticipates that by the end of the initial five-year divestment period it will not have disposed of any of its project's assets b indicates that it will complete its disposition of its project's assets and dissolve by dates due to the dramatic downturn in demand for real_estate in specific markets in which these enterprises operate and the lack of financing for large tracts of raw undeveloped real_estate conditions that have persisted for years disposition of real_estate_assets has not been possible except at prices substantially below fair_market_value in order to divest your ownership_interest in the business enterprises you must first sell the underlying assets on behalf of each of the enterprises involved in this transaction you have submitted a detailed description of their activities with respect to the sale of their real_estate holdings and their plans for eventual dissolution by the end of the additional five-year divestment period the plan involves continued efforts to complete the divestment as described above you represent that each of these divestment plans may be reasonably expected to be complete within the additional five-year period prior to the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition in addition you submitted your plan and notified the state attorney_general ruling requested you have requested the following ruling pursuant to the authority provided under sec_4943 you request that you be granted five-year extensions to dispose_of your ownership interests in the following enterprises i with respect to your ownership_interest in h you request that you be granted a five-year extension from date3 to date4 to dispose_of such interest ii with respect to your indirect ownership_interest in j and the related portion of your ownership_interest in m you request that you be granted a five-year extension from date3 to date4 to dispose_of such ownership interests iii with respect to your ownership_interest in j s you request that you be granted a five-year extension from dates to date6 to dispose_of such ownership_interest iv with respect to your indirect ownership_interest in and the related portion of your ownership_interest in m you request that you be granted a five-year extension from dates to date6 to dispose_of such ownership interests law sec_4943 imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that the permitted holdings of a private_foundation in any business_enterprise which is not incorporated shall be determined under regulations prescribed by the secretary such regulations shall be consistent in principle with paragraphs and except that in the case of a partnership or joint_venture profits interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock sec_4943 provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the internal_revenue_service may extend for an additional five years the initial five-year period for the disposition of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i it made diligent efforts to dispose_of such holdings during the initial five-year period and ii disposition within the initial five year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you are subject_to sec_4943 which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 and sec_4943 a private_foundation is permitted to hold percent of the voting_stock or profit interest in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg bequest which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-year period beginning on the date such holdings were acquired by the foundation under sec_4943 under sec_4943 the internal_revenue_service may extend the initial five-year period for the disposition of excess_business_holdings for an additional five years if you establish that i you made diligent efforts to dispose_of such holdings during the initial five-year period and disposition within the five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings ii before the close of the initial five-year period you submit to the internal_revenue_service and attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to your disposition of the excess_business_holdings a plan for the disposition of all of the excess_business_holdings involved during the extension and iii the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period you acquired from foundation1 ownership in h j s band m you acknowledge that you have excess_business_holdings in each of these enterprises under sec_4943 therefore you are required under sec_4943 to dispose_of these holdings during the initial five-year period applicable to each enterprise described above during the initial period you have made diligent efforts to divest the excess_business_holdings on behalf of each of the enterprises involved in this transaction you have submitted a detailed description of their activities with respect to the sale of their real_estate holdings and their plans for eventual dissolution by the end of the additional five-year divestment period before the end of the initial five-year period you submitted this to the internal_revenue_service under sec_4943 for an additional five-year period within which to dispose_of your excess_business_holdings in the above-described enterprises and you described your plan for disposition of these holdings you also submitted the plan to the attorney_general of state based on the information submitted we have determined that your plan to dispose_of your excess_business_holdings in the enterprises involved within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you do meet the requirements under sec_4943 for an extension of five years to dispose_of your excess_business_holdings in the enterprises described above ruling under sec_4943 you are granted five-year extensions to dispose_of your ownership interests in the following enterprises i with respect to your ownership_interest in h you request that you be granted a five-year extension from date3 to date4 to dispose_of such interest ii with respect to your indirect ownership_interest in and the related portion of your -s- ownership_interest in m you request that you be granted a five-year extension from date3 to date4 to dispose_of such ownership interests iii with respect to your ownership_interest in k you request that you be granted a five-year extension from dates to dates to dispose_of such ownership_interest iv with respect to your indirect ownership_interest in and the related portion of your ownership_interest in m you request that you be granted a five-year extension from dates to dates to dispose_of such ownership interests we are not ruling on whether your interests in any of the enterprises described above constitute excess_business_holdings this ruling will be made available for public inspection under section sec_110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it section sec_110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seta manager eo technical enclosure notice
